 



EXHIBIT 10.3
Summary of Agreement with respect to Post-Employment Medical Coverage
Should your employment terminate without your attaining eligibility for coverage
under Merrill Lynch’s then-current retiree medical plan, and the termination of
your employment is not for Cause, Merrill Lynch will provide access to a plan or
policy that will provide coverage that is identical to or better than the
coverage provided under the then-current retiree medical plan at a premium cost
to you that is no more than the premium paid by eligible employees paying a
premium unsubsidized by Merrill Lynch, on the condition that you do not engage
in any employment, accept or maintain any directorship or other position, own an
interest in, or, as principal, agent, employee, consultant or otherwise, provide
any services to anyone, whether or not for compensation, in any business that is
engaged in competition with the business of Merrill Lynch or its affiliates.

 